Deen, Presiding Judge,
dissenting.
Under OCGA § 17-10-3 (a) (1), “Except as otherwise provided by law,” misdemeanors are ordinarily punishable “either: (1) [b]y a fine not to exceed $1,000.00 or by confinement in the county . . . jail . . . or other such place . . ., for a total term not to exceed 12 months, or both.” OCGA § 40-5-29 (c) limits to $10 the fine to be imposed for a *731violation of that statute. Contrary to appellant’s allegation and the majority’s conclusion, there is no evidence of a legislative intent to limit punishment for violation of OCGA § 40-5-29 in any way other than the dollar amount of the fine. The trial court’s construction of the statute, and its refusal to modify the remainder of the sentence, was therefore correct.
Decided November 26, 1990.
Judson R. Knighton, for appellant.
William A. Foster III, District Attorney, Donald N. Wilson, Assistant District Attorney, for appellee.
I must therefore respectfully dissent.
I am authorized to state that Presiding Judge McMurray joins in this dissent.